Case 3:20-cr-00114-PDW Document1 Filed 07/07/20 Page 1 of 1

AO 91 (Rev. 11/11) Criminal Compiaint

UNITED STATES DISTRICT COURT

 

 

 

for the
District of North Dakota
United States of America )
Vv. ) $b AA’ iB.
ERRICK STEVEN TOA , Case No. oO. gU | “\ ~ ee
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 30, 2020 in the county of Cass in the
District of North Dakota , the defendant(s) violated:
Code Section Offense Description
18 U.S.C, § 231 Civil Disorder - Commits or attempts to commit any act to obstruct, impede, or

interfere with any fireman or law enforcement officer lawfully engaged in the lawful
performance of his official duties incident to and during the commission of a civil
disorder which in any way or degree obstructs, delays, or adversely affects commerce
or the movement of any article or commodity in commerce or the conduct or
performance of any federally protected function

This criminal complaint is based on these facts:

See attached Affidavit

( Continued on the attached sheet.

Le EE

Compfainant ’s signature

Eric Hellekson Special Agent, FBI

 

Printed name and title

Sworn to before me and signed in my presence. A.
Date: 07/98/2020 A Apt

Judge's signature

City and state: Fargo, North Dakota Alice R. Senechal, U.S. Magistrate Judge

 

Printed name and title
